Citation Nr: 1233959	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected spondylosis of the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for service-connected myocardial infarction, status post stenting.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty from February 10, 2003, to April 22, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD) and ratings in excess of 10 percent for his service connected spondylosis of the lumbar spine and myocardial infarction.

During the pendency of the appeal, in a January 2011 rating decision, the RO increased Veteran's disability rating assigned to his service-connected myocardial infarction to 30 percent, effective April 13, 2009 (the date of the increased rating claim).  However, the Veteran has not expressed satisfaction with the increased evaluation.  Thus, because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board notes that the Veteran's original appeal also encompassed the issue of service connection for PTSD.  In a February 2011 rating decision, however, service connection was granted for PTSD with a mood disorder, and a 70 percent disability rating was assigned.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated May 2011.  To the Board's knowledge, the Veteran has not disagreed with any aspect of that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development, as the Veteran contends that these disabilities are more disabling than is reflected by the currently assigned evaluations.

With respect to the lumbar spine disability, the Veteran was afforded a VA examination in July 2010.  The examiner documented forward flexion to 75 degrees, extension to 25 degrees, and bilateral lateral flexion and rotation to 30 degrees.  The examiner then noted that there was objective evidence of pain on active range of motion, but made no specific finding as to the degree of disability due the objectively shown pain.  The examiner also noted objective evidence of pain following repetitive motion with no additional limitations after three repetitions.  Crucially, the VA examiner failed to address whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.

The Veteran was afforded another VA examination in October 2011 at which time the Veteran was noted to have forward flexion to 65 degrees, extension to 25 degrees, and bilateral lateral flexion and rotation to 30 degrees.  Pain on motion was noted; however, no findings concerning the onset or functional impact of the pain were reported.  Moreover, repetitive motion testing was not performed because the Veteran stated that "he hurt too much."

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, in Mitchell v. Shinseki, the Court found examination findings similar to ones recorded in the July 2010 and October 2011 VA examination reports to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

The Board also notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Accordingly, because the July 2010 and October 2011 VA examination reports failed to adequately address with specificity the DeLuca factors set forth above, and in light of holding in Mitchell, supra, the Board finds that the July 2010 and October 2011 examination reports are inadequate for evaluation purposes and a remand is therefore necessary to afford the Veteran an adequate VA examination.  See Barr, supra.  In this regard, the Board notes that the Veteran has repeatedly asserted that he experiences radiating pain to his lower extremities due to his lumbar spine disability.  The diagnostic rating criteria relevant to rating disabilities of the spine indicate that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2011).  Accordingly, as part of the examination to be afforded on remand, consideration must be given to whether the Veteran has objective neurological abnormalities associated with his service-connected spondylosis of the lumbar spine.
As to the service-connected myocardial infarction, the Veteran contends that this disability is more disabling than is reflected by the current 30 percent disability rating.  During a July 2010 VA examination, the examiner noted that the Veteran is on 3.125 mg. of Carvedilol daily, 10 mg. of Lisinopril daily, and 80 mg. of Simvastatin daily to manage his service-connected myocardial infarction.  The examiner explained that the Veteran experienced dyspnea on moderate exertion with no history of non-productive cough, productive cough, wheezing, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  No episodes of congestive heart failure were noted.  The examiner indicated that exercise stress testing was medically contraindicated because the Veteran "has [a] lumbar spine condition which limits walking."  The examiner then estimated the Veteran's METS level to be 5 to 7 based upon the Veteran's ability to walk briskly as well as to walk uphill.  Upon testing, the Veteran's left ventricular dysfunction ejection fraction was shown to be greater than 50 percent.

Based upon the July 2010 VA examination findings, the evaluation of the Veteran's service-connected myocardial infarction was increased to 30 percent.  More recently, in an October 2011 VA examination report, the examiner indicated that there was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  The examiner further stated that testing of the Veteran's left ventricular dysfunction demonstrated an ejection fraction of greater than 50 percent.  Notably, the examiner reported that stress testing was performed and estimated the Veteran's METS level to be 7; however, no further report of the stress test was documented in the examination report.  The Board is unclear as to why, if stress testing was performed, the Veteran's METS level was estimated.  Moreover, if stress testing was not performed, the October 2011 VA examiner did not explain why such testing was medically contraindicated and did not provide a rationale for the estimate of 7 METS pursuant to 38 C.F.R. §§ 4.100(b), 4.104, Note 2 (2011).

Additionally, the October 2011 VA examiner concluded that the Veteran's "heart function has improved since his [VA examination in July 2010] and his other cardiac abnormalities noted on [the examination] are now resolved."  Crucially, however, the Board observes that the VA examiner expressly did not review the claims file prior to rendering this conclusion and, consequently, failed to address the fact that the Veteran sought medical treatment for complaints of acute chest pain during the intervening period.  

Accordingly, in consideration of the incomplete findings of the October 2011 VA examiner, the Board finds that a contemporaneous VA examination should be afforded the Veteran.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is also required.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

A query should also be made to the VA Tennessee Valley Healthcare System, or any other VA healthcare system or facility identified by the Veteran, for records of treatment of the Veteran since April 2011.  All such available documents should be associated with the claims file.

2.  After completion of the above development, schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for his service-connected spondylosis of the lumbar spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including x-rays, should be performed.

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected spondylosis of the lumbar spine, to include any associated objective neurological abnormalities, especially any which appear to affect an area of the body other than the area affected by right-sided sciatica.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected spondylosis of the lumbar spine is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss (beyond what is shown clinically) due to any weakened movement, excess fatigability, incoordination, or pain.  The examiner should also indicate whether ankylosis is present.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, within the past 12 months and specifically note whether these incapacitating episodes are associated with the service-connected lumbar spine disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

Lastly, the examiner is asked to discuss the overall functional impact of the service-connected lumbar spine disability upon the Veteran's daily and industrial activities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After the development requested in paragraph one above has been completed, the AOJ should schedule the Veteran for a VA cardiovascular examination to determine the nature and extent of his service-connected myocardial infarction.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  [The examiner must specify what level of activity warrants the assignment of the estimated METs level.]  The examiner should also describe the current status of the Veteran's myocardial infarction to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a) if a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) the examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c) the examiner should describe the number of any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that the Veteran has experienced in the past year, as documented by an electrocardiogram or Holter monitor.

(d) the examiner is also requested to comment upon the impact of the Veteran's myocardial infarction upon his ability to maintain gainful employment.

A full and complete rationale for all opinions is required.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  In addressing the lumbar spine claim, consider whether separate compensable ratings are warranted for any neurological impairment associated with the Veteran's service-connected lumbar spine disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

